DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-15, 37, and 38 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 6- 8, 10-14, and 37 is a relative term which renders these claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the wavelengths which would fall within the various ranges and values suggested by these claims are unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 12, 17, 18, 21-24, 29, 31, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koruga (US 2015/0287191 A1).
Regarding claim 1, Koruga discloses a method for skin diagnostics (See Koruga: Para. [0004] (providing that the disclosure relates to, "enabling the collection of dermal and non-dermal images using a non-invasive imaging device, the development of a skin state based at least in part on analysis of such images, and the monitoring of the skin state"))comprising: 
scanning a plurality of optical excitation light wavelength bands on a material sample (See Koruga: Para. [0147] (clarifying that the, "light source may be … light of multiple single wavelengths") and Para. [0145] (stating that, "many different single wavelengths and combinations of wavelengths of light may be used to illuminate the skin")), wherein the material sample exhibits optical spectral characteristics along the light wavelength spectrum (See Koruga: Para. [0145] (stating that, "the incident light may be modified in order to measure the presence of specific molecules … [and such] Certain molecules possess the property of endogenous fluorescence")); 
capturing excitation response wavelengths emitted by the material sample in response to the plurality of optical excitation light wavelength bands (See Koruga: Para. [0145] (providing that to, "detect the presence of specific molecules in the skin, a user may shine a light of a specified wavelength, such as and without limitation those shown in the excitation maxima column, onto the skin and collect reflected or re-emitted light to identify the presence of specific emission wavelengths in the reflections")), wherein the capturing is accomplished using an imaging sensor (See Koruga: Para. [0148] (clarifying that the, "sensor for detecting reflected or re-emitted light from the skin may be embodied in optics resident in a CCD camera, CMOS-based imaging system, digital camera[, etc.]")); 
measuring output values of a plurality of pixels of an image from the imaging sensor (See Koruga: Para. [0216] (providing that the, "distribution of pixels in the image corresponding to the diffusion light and reflected polarized light may be determined and indicated")), wherein the image represents excitation response wavelengths captured by the imaging sensor (See Koruga: Para. [0216] (clarifying that for the, "image sensor, a one-to-one mapping of pixel image distribution between the diffusion light image ... and reflected polarized light ... may be made with a distribution of the intensity")), wherein the measuring detects optical spectral characteristics of the material sample (See Koruga: Para. [0145] (providing that to, "detect the presence of specific molecules in the skin, a user may shine a light ... onto the skin and collect reflected or re-emitted light to identify the presence of specific emission wavelengths in the reflections")), and wherein the optical spectral characteristics are in response to the plurality of optical excitation light wavelength bands (See Koruga: Para. [0145] (providing that to, "detect the presence of specific molecules in the skin, a user may shine a light ... onto the skin and collect reflected or re-emitted light to identify the presence of specific emission wavelengths in the reflections") and Para. [0145] (stating that, "the incident light may be modified in order to measure the presence of specific molecules … [and such] Certain molecules possess the property of endogenous fluorescence")); and 
generating an output signature indicative of composition of the material sample (See Koruga: Para. [0240] (stating that, "the changes in the skin from the interaction with incident light. In this way … incident light may be used which may be more amenable to detecting certain … compositions, or conditions")), wherein the output signature is based on interpreting the output values that were measured (See Koruga: Para. [0150] (clarifying that, "skin health record 121 may auto-populate upon acquisition of an image. For example, when a user submits their first image for analysis, a record 121 may be automatically created and populated with information, which may be edited, derived from the image and its analysis")).
Regarding claim 2, Koruga discloses the method of claim 1 (See above discussion) wherein the plurality of optical excitation light wavelength bands includes one or more non-fluorescent optical excitation light wavelength bands (See Koruga: Para. [0147] (clarifying that the, "light source may be diffusion light, white light, monochromatic light, light of multiple single wavelengths, incandescent, electroluminescent ... halogen, ultraviolet, polarized light, collimated light, light provided by a wireless communications device, light provided by a fiber optic cable, and the like")).
Regarding claim 6, Koruga discloses the method of claim 1 (See above discussion) wherein a first band of the plurality of optical excitation light wavelength bands includes wavelengths substantially in the range of 325 nm to 375 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Vitamin A" using an "Excitation maxima (nm)" of "327")), a second band of the plurality of optical excitation light wavelength bands includes wavelengths substantially in the range of 350 nm to 400 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Vitamin D" using an "Excitation maxima (nm)" of "390")), and a third band of the plurality of optical excitation light wavelength bands includes wavelengths substantially in the range of 375 nm to 425 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Lipofuscin" using an "Excitation maxima (nm)" of "340-395")).
Regarding claim 7, Koruga discloses the method of claim 6 (See above discussion) wherein a fourth band of the plurality of optical excitation light wavelength bands includes wavelengths substantially in the range of 400 nm to 450 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "FAD, flavins" using an "Excitation maxima (nm)" of "450")).

Regarding claim 8, Koruga discloses the method of claim 7 (See above discussion) wherein the interpreting is based on measured wavelengths substantially in the range of 440 nm to 500 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Vitamin D" measuring an "Emission maxima (nm)" of "480")) and 500 nm to 550 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Lipofuscin" measuring an "Emission maxima (nm)" of "540, 430-460")).
Regarding claim 9, Koruga discloses the method of claim 8 (See above discussion) wherein the output signature is indicative of the presence of nicotinamide adenine dinucleotide plus hydrogen (NADH) (See Koruga: Pg. 13, Left Col., Table 1 (providing for measuring the "Emission maxima (nm)" of "NADH")) and flavins (See Koruga: Pg. 13, Left Col., Table 1 (providing for measuring the "Emission maxima (nm)" of "FAD, flavins")).
Regarding claim 10, Koruga discloses the method of claim 6 (See above discussion) wherein the interpreting is based on measured wavelengths substantially in the range of 400 nm to 460 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "NADH" measuring an "Emission maxima (nm)" of "440, 460")).
Regarding claim 12, Koruga discloses the method of claim 10 (See above discussion) further comprising exposing the material sample to a fluorescence excitation light wavelength band (See Koruga: Para. [0147] (clarifying that the, "light source may be … fluorescent ... and the like")) comprising wavelengths substantially in the 315 nm to 375 nm range to augment the interpreting (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Vitamin A" using an "Excitation maxima (nm)" of "327")).

Regarding claim 17, Koruga discloses the method of claim 1 (See above discussion) wherein the material sample includes cells, tissues, and organs (See Koruga: Para. [0143] (clarifying that, "skin structure may be at least one of a cell, a molecule, a group of cells, a group of molecules, an epidermis and sub layers, a basement membrane, a dermis, a subcutis, a gland, a stratum, a follicle, a pore, a vascular component, and the like resident within the skin")).
Regarding claim 18, Koruga discloses the method of claim 17 (See above discussion) wherein the material sample is from a wound (See Koruga: Para. [0142] (providing that the, "capture and storage of the reflections enables the imaging and analysis of skin lesions, as well as all types of skin diseases, skin problems, and cosmetic concerns and indications")).
Regarding claim 21, Koruga discloses the method of claim 18 (See above discussion) wherein the output signature provides a wound healing trajectory (See Koruga: Para. [0217] (clarifying that the, "stage of healing may be determined by the size of collagen bundles which may increase as healing progresses, by the organization of collagen structures at the molecular or small-fibril level which may increase as healing progresses, by the return or increase of birefringence, and the like") and Para. [0334] (stating that, "a results page of a skin care system with trend analysis is depicted. A method for tracking the effectiveness of a skin care product or regimen may comprise obtaining a baseline skin health assessment; recommending a monitoring interval based on at least one of the skin care goal, product, and regimen; obtaining a second skin health assessment; comparing the second assessment to the baseline assessment to determine progress towards a skin care goal; and, optionally, optimizing the regimen 118 or product in order to improve a skin health assessment")).
Regarding claim 22, Koruga discloses the method of claim 18 (See above discussion) further comprising regenerating the output signature over time (See Koruga: Para. [0334] (providing that, "trend analysis 1502 may show a baseline reading, an average reading for healthy skin for someone of the user's age, and individual measurements for each type of skin condition. Progress may be shown over time. A time series of images, such as over a twenty-eight day skin cycle, over a treatment timeframe, seasonally, periodically over a year and the like may be captured in order to track progress of a skin state")).
Regarding claim 23, Koruga discloses the method of claim 22 (See above discussion) wherein the regenerating the output signature over time informs a wound care treatment plan (See Koruga: Para. [0334] (stating that, "[p]regress may be sorted by the concerns/skin care goals that the user may have indicated at the beginning of the test. The user may be told when to take the next image, how much longer to continue with a regimen 118, how to modify the regimen 118, be reassured about the effectiveness of a product or regimen 118, receive useful tips, and the like")).
Regarding claim 24, Koruga discloses the method of claim 18 (See above discussion) wherein the output signature enables infection detection (See Koruga: Para. [0057] (providing that the, "objective health assessment report may include an objective skin health assessment report on ... infection")).
Regarding claim 29, Koruga discloses the method of claim 18 (See above discussion) wherein the output signature enables residual cancer detection (See Koruga: Para. [0035] (clarifying that, "the spectral signature may be analyzed for … all epidermal diseases, melanoma and skin cancers")).
Regarding claim 31, Koruga discloses the method of claim 1 (See above discussion) further comprising spatially registering the image to determine wound features contained in the material sample (See Koruga: Para. [0030] (providing that, "the illumination source may be positioned to direct light at a selected angle alpha. Varying alpha may vary the depth of the measurement of the layers in the skin. Each depth may have a specific angle which produces a full polarized reflection")).
Regarding claim 37, Koruga discloses the method of claim 1 (See above discussion) wherein the interpreting is based on excitation wavelengths from 380 nm to 420 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Lipofuscin" using an "Excitation maxima (nm)" of "340-395")) and measured wavelengths substantially in the range of 500 nm to 550 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Lipofuscin" measuring an "Emission maxima (nm)" of "540, 430-460")) and 550 nm to 600 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Phospholipids" measuring an "Emission maxima (nm)" of "540, 560")).
Regarding claim 39, Koruga discloses a computer program product embodied in a non-transitory computer readable medium for skin diagnostics (See Koruga: Para. [0004] (providing that the disclosure relates to, "enabling the collection of dermal and non-dermal images using a non-invasive imaging device, the development of a skin state based at least in part on analysis of such images, and the monitoring of the skin state") and Para. [0357] (stating that the, "methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor")), the computer program product comprising code which causes one or more processors (See Koruga: Para. [0357] (clarifying that, "processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device")) to perform operations of: scanning a plurality of optical excitation light wavelength bands on a material sample (See Koruga: Para. [0147] (clarifying that the, "light source may be … light of multiple single wavelengths") and Para. [0145] (stating that, "many different single wavelengths and combinations of wavelengths of light may be used to illuminate the skin")), wherein the material sample exhibits optical spectral characteristics along the light wavelength spectrum (See Koruga: Para. [0145] (stating that, "the incident light may be modified in order to measure the presence of specific molecules … [and such] Certain molecules possess the property of endogenous fluorescence")); 
capturing excitation response wavelengths emitted by the material sample in response to the plurality of optical excitation light wavelength bands (See Koruga: Para. [0145] (providing that to, "detect the presence of specific molecules in the skin, a user may shine a light of a specified wavelength, such as and without limitation those shown in the excitation maxima column, onto the skin and collect reflected or re-emitted light to identify the presence of specific emission wavelengths in the reflections")), wherein the capturing is accomplished using an imaging sensor (See Koruga: Para. [0148] (clarifying that the, "sensor for detecting reflected or re-emitted light from the skin may be embodied in optics resident in a CCD camera, CMOS-based imaging system, digital camera[, etc.]")); 
measuring output values of a plurality of pixels of an image from the imaging sensor (See Koruga: Para. [0216] (providing that the, "distribution of pixels in the image corresponding to the diffusion light and reflected polarized light may be determined and indicated")), wherein the image represents excitation response wavelengths captured by the imaging sensor (See Koruga: Para. [0216] (clarifying that for the, "image sensor, a one-to-one mapping of pixel image distribution between the diffusion light image ... and reflected polarized light ... may be made with a distribution of the intensity")), wherein the measuring detects optical spectral characteristics of the material sample (See Koruga: Para. [0145] (providing that to, "detect the presence of specific molecules in the skin, a user may shine a light ... onto the skin and collect reflected or re-emitted light to identify the presence of specific emission wavelengths in the reflections")), and wherein the optical spectral characteristics are in response to the plurality of optical excitation light wavelength bands (See Koruga: Para. [0145] (providing that to, "detect the presence of specific molecules in the skin, a user may shine a light ... onto the skin and collect reflected or re-emitted light to identify the presence of specific emission wavelengths in the reflections") and Para. [0145] (stating that, "the incident light may be modified in order to measure the presence of specific molecules … [and such] Certain molecules possess the property of endogenous fluorescence")); and 
generating an output signature indicative of composition of the material sample (See Koruga: Para. [0240] (stating that, "the changes in the skin from the interaction with incident light. In this way … incident light may be used which may be more amenable to detecting certain … compositions, or conditions")), wherein the output signature is based on interpreting the output values that were measured (See Koruga: Para. [0150] (clarifying that, "skin health record 121 may auto-populate upon acquisition of an image. For example, when a user submits their first image for analysis, a record 121 may be automatically created and populated with information, which may be edited, derived from the image and its analysis")).
Regarding claim 40, Koruga discloses a computer system for skin diagnostics (See Koruga: Para. [0004] (providing that the disclosure relates to, "enabling the collection of dermal and non-dermal images using a non-invasive imaging device, the development of a skin state based at least in part on analysis of such images, and the monitoring of the skin state") and Para. [0357] (stating that the, "methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor")) comprising: a memory which stores instructions (See Koruga: Para. [0357] (clarifying that, "processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device")); 
one or more processors coupled to the memory (See Koruga: Para. [0357] (stating that the, "methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor")) wherein the one or more processors, when executing the instructions which are stored (See Koruga: Para. [0357] (clarifying that, "processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device")), are configured to: scan a plurality of optical excitation light wavelength bands on a material sample (See Koruga: Para. [0147] (clarifying that the, "light source may be … light of multiple single wavelengths") and Para. [0145] (stating that, "many different single wavelengths and combinations of wavelengths of light may be used to illuminate the skin")), wherein the material sample exhibits optical spectral characteristics along the light wavelength spectrum (See Koruga: Para. [0145] (stating that, "the incident light may be modified in order to measure the presence of specific molecules … [and such] Certain molecules possess the property of endogenous fluorescence")); 
capture excitation response wavelengths emitted by the material sample in response to the plurality of optical excitation light wavelength bands (See Koruga: Para. [0145] (providing that to, "detect the presence of specific molecules in the skin, a user may shine a light of a specified wavelength, such as and without limitation those shown in the excitation maxima column, onto the skin and collect reflected or re-emitted light to identify the presence of specific emission wavelengths in the reflections")), wherein the capturing is accomplished using an imaging sensor (See Koruga: Para. [0148] (clarifying that the, "sensor for detecting reflected or re-emitted light from the skin may be embodied in optics resident in a CCD camera, CMOS-based imaging system, digital camera[, etc.]")); 
measure output values of a plurality of pixels of an image from the imaging sensor (See Koruga: Para. [0216] (providing that the, "distribution of pixels in the image corresponding to the diffusion light and reflected polarized light may be determined and indicated")), wherein the image represents excitation response wavelengths captured by the imaging sensor (See Koruga: Para. [0216] (clarifying that for the, "image sensor, a one-to-one mapping of pixel image distribution between the diffusion light image ... and reflected polarized light ... may be made with a distribution of the intensity")), wherein the measuring detects optical spectral characteristics of the material sample (See Koruga: Para. [0145] (providing that to, "detect the presence of specific molecules in the skin, a user may shine a light ... onto the skin and collect reflected or re-emitted light to identify the presence of specific emission wavelengths in the reflections")), and wherein the optical spectral characteristics are in response to the plurality of optical excitation light wavelength bands (See Koruga: Para. [0145] (providing that to, "detect the presence of specific molecules in the skin, a user may shine a light ... onto the skin and collect reflected or re-emitted light to identify the presence of specific emission wavelengths in the reflections") and Para. [0145] (stating that, "the incident light may be modified in order to measure the presence of specific molecules … [and such] Certain molecules possess the property of endogenous fluorescence")); and 
generate an output signature indicative of composition of the material sample (See Koruga: Para. [0240] (stating that, "the changes in the skin from the interaction with incident light. In this way … incident light may be used which may be more amenable to detecting certain … compositions, or conditions")), wherein the output signature is based on interpreting the output values that were measured (See Koruga: Para. [0150] (clarifying that, "skin health record 121 may auto-populate upon acquisition of an image. For example, when a user submits their first image for analysis, a record 121 may be automatically created and populated with information, which may be edited, derived from the image and its analysis")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 13-15, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Koruga in view of Gareau (US 2016/0166194 A1).
Regarding claim 3, Koruga discloses the method of claim 2 (See above discussion), and therefore substantially what is described by claim 3.
However, Koruga fails to disclose wherein the one or more non-fluorescent optical excitation light wavelength bands coincide with one or more absorption wavelength maximums of selected material constituents.
Nevertheless, Gareau teaches wherein the one or more non-fluorescent optical excitation light wavelength bands coincide with one or more absorption wavelength maximums of selected material constituents (See Gareau: Para. [0045] (providing that at, "least one, and preferably a plurality of LEDs are adapted to illuminate the skin in accordance with the absorption profile")).
The teachings of Koruga and the teachings of Gareau are considered to be analogous to the claimed invention because they are in the same field of skin diagnostics using optical signatures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Koruga with the teachings of Gareau to provide for what is described in claim 3. This is because Gareau Paragraph [0052] provides the motivation that, "hyperspectral dermoscopy has both a wider spectral range of imaging and better spectral resolution, which may result in enhanced detection of melanoma."
Regarding claim 4, Koruga in view of Gareau teaches the method of claim 3 (See above discussion) wherein the measuring output values includes measurements at the absorption wavelength maximums (See Gareau: Para. [0045] (clarifying that as, "the camera acquires M images at different wavelengths, each pixel in the image is stored as a set of M numbers that form a spectral measurement which may be fit as the weighted sum of N chromophores in the skin lesion"))
The teachings of Koruga and the teachings of Gareau are considered to be analogous to the claimed invention because they are in the same field of skin diagnostics using optical signatures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Koruga with the teachings of Gareau to provide for what is described in claim 4. This is because Gareau Paragraph [0052] provides the motivation that, "hyperspectral dermoscopy has both a wider spectral range of imaging and better spectral resolution, which may result in enhanced detection of melanoma."
Regarding claim 5, Koruga in view of Gareau teaches the method of claim 4 (See above discussion) wherein the measurements at the absorption wavelength maximums augment the interpreting (See Gareau: Para. [0046] (stating that, "during the fitting process wherein N chromophores are specified by fitting M reflectance values at the M wavelengths, the known absorption spectra of the chromophores can be integrated over each of the M LED emission spectra so that the absorption from each chromophore at each wavelength is uniquely specified")).
The teachings of Koruga and the teachings of Gareau are considered to be analogous to the claimed invention because they are in the same field of skin diagnostics using optical signatures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Koruga with the teachings of Gareau to provide for what is described in claim 5. This is because Gareau Paragraph [0052] provides the motivation that, "hyperspectral dermoscopy has both a wider spectral range of imaging and better spectral resolution, which may result in enhanced detection of melanoma."
Regarding claim 13, Koruga discloses the method of claim 1 (See above discussion) wherein the plurality of optical excitation light wavelength bands comprises narrow bands substantially at 350nm, 375nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Lipofuscin" using an "Excitation maxima (nm)" of "340-395")), 400 nm, 425 nm, 450 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Porphyrins" using an "Excitation maxima (nm)" of "400-450")), and therefore substantially what is described by claim 13.
However, Koruga fails to disclose wherein the plurality of optical excitation light wavelength bands comprises narrow bands substantially at … 500 nm, 525 nm, 550 nm, 575 nm, 600 nm, and 625 nm.
Nevertheless, Gareau teaches wherein the plurality of optical excitation light wavelength bands comprises narrow bands substantially at … 500 nm (See Gareau: Para. [0053] (describing an, "exemplary array covering the hyperspectral range … from commercially available LEDs having the following wavelengths, as specified by the manufacturer(s) ("λ spec"); Pg. 4, Right Col. TABLE 1 (providing for "LED" number "9" having a "λ(spec) nm" of "507")), 525 nm (See Gareau: Pg. 4, Right Col. TABLE 1 (providing for "LED" number "10" having a "λ(spec) nm" of "525")), 550 nm (See Gareau: Pg. 4, Right Col. TABLE 1 (providing for "LED" number "11" having a "λ(spec) nm" of "557")), 575 nm (See Gareau: Pg. 4, Right Col. TABLE 1 (providing for "LED" number "12" having a "λ(spec) nm" of "571")), 600 nm (See Gareau: Pg. 4, Right Col. TABLE 1 (providing for "LED" number "13" having a "λ(spec) nm" of "590")), and 625 nm (See Gareau: Pg. 4, Right Col. TABLE 1 (providing for "LED" number "15" having a "λ(spec) nm" of "630")).
The teachings of Koruga and the teachings of Gareau are considered to be analogous to the claimed invention because they are in the same field of skin diagnostics using optical signatures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Koruga with the teachings of Gareau to provide for what is described in claim 13. This is because Gareau Paragraph [0052] provides the motivation that, "hyperspectral dermoscopy has both a wider spectral range of imaging and better spectral resolution, which may result in enhanced detection of melanoma."
Regarding claim 14, Koruga in view of Gareau teaches the method of claim 13 (See above discussion)wherein the interpreting is based on measured wavelengths substantially in the range of 600 nm to 660 nm and 675 nm to 725 nm (See Koruga: Pg. 13, Left Col., Table 1 (providing for the "Endogenous fluorescence" of "Porphyrins" measuring an "Emission maxima (nm)" of "630, 690")).
Regarding claim 15, Koruga in view of Gareau teaches the method of claim 14 (See above discussion) wherein the output signature is indicative of the presence of porphyrins (See Koruga: Pg. 13, Left Col., Table 1 (providing for measuring the "Emission maxima (nm)" of "Porphyrins")).
Regarding claim 32, Koruga discloses the method of claim 1 (See above discussion), and therefore substantially what is described by claim 32.
However, Koruga fails to disclose further comprising comparing image resolution at a plurality of narrow optical excitation light wavelength bands.
Nevertheless, Gareau teaches further comprising comparing image resolution at a plurality of narrow optical excitation light wavelength bands (See Gareau: Para. [0064] (stating that, "the N spectral images are processed to form a topographical map of the lesion pigment from mask images obtained at each of a plurality of specified wavelengths …. [and that the] data obtained at each of the plurality of wavelengths will yield a different mask image")).
The teachings of Koruga and the teachings of Gareau are considered to be analogous to the claimed invention because they are in the same field of skin diagnostics using optical signatures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Koruga with the teachings of Gareau to provide for what is described in claim 32. This is because Gareau Paragraph [0052] provides the motivation that, "hyperspectral dermoscopy has both a wider spectral range of imaging and better spectral resolution, which may result in enhanced detection of melanoma."
Regarding claim 33, Koruga in view of Gareau teaches the method of claim 32 (See above discussion) wherein the comparing enables wound depth analysis (See Gareau: Para. [0064] (clarifying that by, "[a]dding mask images at different wavelengths permits the construction of a topographical map that shows the lesion's depth within the skin")).
The teachings of Koruga and the teachings of Gareau are considered to be analogous to the claimed invention because they are in the same field of skin diagnostics using optical signatures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Koruga with the teachings of Gareau to provide for what is described in claim 33. This is because Gareau Paragraph [0052] provides the motivation that, "hyperspectral dermoscopy has both a wider spectral range of imaging and better spectral resolution, which may result in enhanced detection of melanoma."

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Koruga in view of Dacosta (US 10,438,356 B2).
Regarding claim 38, Koruga discloses the method of claim 37 (See above discussion) , and therefore substantially what is described by claim 37.
	However, Koruga fails to disclose wherein the output signature is indicative of the presence of pyoverdine, based on a ratio of output values from the range of 550 nm to 600 nm to output values from the range of 500 nm to 550 nm.
	Nevertheless, Dacosta teaches wherein the output signature is indicative of the presence of pyoverdine (See Dacosta: Col. 8, Lines 25-32 (providing that the, "device may be configured to create and/or display composite images including … pyoverdines in other species such as Pseudomonas aeruginosa [which] appear blue-green in color with in vivo AF imaging")), based on a ratio of output values from the range of 550 nm to 600 nm to output values from the range of 500 nm to 550 nm (See Dacosta: Col. 29, Lines 6-11 (stating that the, "image-processing methods used enhance the contrast of the endogenous bacterial autofluorescence signal by calculating the red/green fluorescence intensity ratio to reveal the presence and biodistribution of bacteria (red-orange-yellow) within and around the open wound")).
	The teachings of Koruga and the teachings of Dacosta are considered to be analogous to the claimed invention because they are in the same field of skin diagnostics using optical signatures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Koruga with the teachings of Dacosta to provide for what is described in claim 38. This is because Dacosta Column 7, Lines 44-48 provides the motivation that its, "teachings may collect wound data that provides/allows rapid, non-invasive and non-contact real-time analysis of wounds and their composition and components, to detect and exploit the rich biological information of the wound to improve clinical care and management."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793